The defendant has not preserved for appellate review his contention that the trial court committed reversible error by admitting evidence of an uncharged crime (see, CPL 470.05 [2]; People v Gomez, 67 NY2d 843; People v Williams, 187 AD2d 547; People v Brito, 179 AD2d 666). In any event, the trial court did not err in allowing the victim to testify that he observed the defendant beating another man across the street immediately prior to the instant offense. The victim’s testimony established his ability to identify the defendant when he was subsequently approached by the defendant and attacked. Under People v Molineux (168 NY 264), evidence of prior crimes may be used to prove identity (see also, People v Johnson, 216 AD2d 583; People v Branch, 191 AD2d 576, affd 83 NY2d 663). Moreover, any prejudice to the defendant was obviated by the court’s limiting instruction immediately prior to the victim’s testimony regarding the uncharged crime (see, People v Allweiss, 48 NY2d 40, 49).
*643The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 83).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Joy, Hart and Florio, JJ., concur.